                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

VICKIE AUBREY and                                                                     PLAINTIFFS
HAMZA ALMARZOOQ

v.                                     No. 4:17CV00446 JLH

ZAMAM, LLC; and SYED HUSSAIN                                                        DEFENDANTS

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Vickie Aubrey and Hamza Almarzooq commenced this action against Zamam, LLC, and

Syed Hussain under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201 et seq. The defendants were properly served with

summons and complaint and appeared in this action through their lawyers. They did not, however,

comply with discovery, and failed to do so even after the Court granted the plaintiffs’ motion to

compel and ordered the defendants to respond to the plaintiffs’ discovery requests. Ultimately, their

lawyers reported that the defendants had left the United States and were no longer communicating

with them. The lawyers therefore requested leave to withdraw. The Court granted the lawyers’

request for leave to withdraw and, as a sanction for the defendants’ failure to comply with the

Court’s order compelling discovery, declared that the allegations in the second amended and

substituted complaint were deemed admitted. The second amended and substituted complaint

alleges facts sufficient to state a claim upon which relief may be granted under the Fair Labor

Standards Act and the Arkansas Minimum Wage Act. Because those allegations are deemed

admitted, the plaintiffs are entitled to recover under those statutes.

       On October 29, 2018, the plaintiffs appeared for a bench trial and introduced evidence of

their damages. The evidence established that Vickie Aubrey is entitled to recover overtime pay in
the amount of $9,512.10 less $247.39 previously paid to her. The evidence also established that

Hamza Almarzooq is entitled to recover overtime pay in the amount of $15,345.00 less $700.00

previously paid. The evidence also established that both plaintiffs are entitled to liquidated damages

in an amount equal to the unpaid overtime wages. 29 U.S.C. § 216(b); Ark. Code Ann. § 11-4-

218(a).

          Judgment will be entered in favor of Vickie Aubrey against Zamam, LLC, and Syed Hussain

in the amount of $18,529.42. Judgment will be entered in favor of Hamza Almarzooq against

Zamam, LLC, and Syed Hussain in the amount of $29,290.00.

          IT IS SO ORDERED this 29th day of October, 2018.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
